Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered June 25, 1991, convicting him of burglary in the third degree and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction of burglary in the third degree beyond a reasonable doubt. Upon the exercise of our factual review power, we are satisfied that the verdict on that coiint was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that certain evidence seized at and after the time of his arrest should have been suppressed is without merit, as this evidence was either seized pursuant *690to a search incident to a lawful arrest, or was never in the defendant’s possession at all.
The defendant’s contention that the verdict was repugnant was not preserved for appellate review (see, People v Alfaro, 66 NY2d 985), and we decline to reach it in the exercise of our interest of justice jurisdiction. Lawrence, J. P., Copertino, Pizzuto and Santucci, JJ., concur.